DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Rejections - Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. § 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. § 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. § 101.
Claim 1 is rejected under 35 U.S.C. § 101 as claiming the same invention as that of claim 1 of U.S. Patent 11,007,295 B1 to Epperson et al., hereinafter “‘295 Patent,” matured from copending Application No. 16/800,422.
Claim 1 is drawn to:
1.	A composition that masks odors comprising
eucalyptus essence;
peppermint essence;
rosemary essence;
clove essence; and,
water,
wherein the composition is a liquid formed by combining the eucalyptus essence; peppermint essence; rosemary essence; clove essence; and water with heating at a temperature of less than 250 °F until steam is detected.
while claim 1 of the ‘295 Patent is drawn to:
1.  A composition, comprising:
eucalyptus essence;
peppermint essence;
rosemary essence;
clove essence; and,
water,
wherein combining the eucalyptus essence; peppermint essence; rosemary essence; clove essence; and water with heating at a temperature of less than 250° F. until steam is detected forms a liquid scent-masking composition.
wherein both compositions contain the same components, and the same product-by-process step.
Thus, claim 1 of the ‘295 Patent is the same invention as instant claim 1.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent 10,639,392 B1 to Epperson et al., hereinafter “‘392 Patent,” matured from copending Application No. 15/004,096.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the claims of the ‘392 Patent recite a composition comprising eucalyptus essence; peppermint essence; rosemary essence; clove essence; and, water, which is heated at a temperature of less than 250 °F until steam is detected, thereby forming a liquid scent -masking composition.  However, the scope of the ‘392 Patent differs by further requiring a “water-based East Scent fragrance,” which is recited in dependent claim form in the instant application.  To the extent that the ‘392 Patent DOES NOT EXPRESSLY TEACH particular objects, such as cloth, as required by claims 9-11, 15-16 and 18-20, the use of the “scent masking composition” of the ‘392 Patent in masking scents of objects would reasonably flow from the disclosure of the composition of the ‘392 Patent as “scent masking.”
Thus, claims 1-19 of the ‘392 Patent render claims 1-20 obvious.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-14 of U.S. Patent 11,007,295 B1 to Epperson et al., hereinafter “‘295 Patent,” matured from copending Application No. 16/800,422.
Claim 1 of the ‘295 Patent is the same invention as instant claim 1, as set forth in the above rejection under 35 U.S.C. § 101, and is hereby incorporated as the base, independent claim for claims 2-20.  Although the conflicting claims 2-20 are not identical, they are not patentably distinct because the instant claims as well as the claims of the ‘295 Patent recite a composition comprising eucalyptus essence; peppermint essence; rosemary essence; clove essence; and, water, which is heated at a temperature of less than 250 °F until steam is detected, thereby forming a liquid scent -masking composition.  However, the scope of the ‘295 Patent differs by the dependencies for the limitations of claims 2-20.  To the extent that the ‘295 Patent DOES NOT EXPRESSLY TEACH particular objects, such as cloth, as required by claims 9-11, 15-16 and 18-20, the use of the “scent masking composition” of the ‘295 Patent in masking scents of objects would reasonably flow from the disclosure of the composition of the ‘295 Patent as “scent masking.”
Thus, claims 1-14 of the ‘295 Patent renders claims 1-20 obvious.


Conclusion
Claims 1-20 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611